DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14-16 of U.S. Patent No. 10,903,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recite in the application claims are substantially recited in the patent claims; hence the patent claims would anticipate the corresponding application claims.
With respect to claim 17 of the present application, see claim 10 of the patent.
With respect to claim 18 of the present application, see claim 10 of the patent.
With respect to claim 19 of the present application, see claim 14 of the patent.
With respect to claim 20 of the present application, see claim 15-16 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi et al (U.S. Pub #2012/0181602).
With respect to claim 1, Fukuzumi teaches a method of forming a memory, comprising: 
forming a stacked memory array comprising a plurality of levels of memory cells (Fig. 1, MTr and Paragraph 25), each respective level of memory cells commonly coupled to a respective access line of a plurality of access lines (Fig. 1, CG and Paragraph 25, word lines), each access line forming a respective step of a stairstep structure; 
forming a first dielectric (Fig. 4, 105 and Paragraph 35) over the stacked memory array; 
attaching a monocrystalline semiconductor (Fig. 7, 108 and Paragraph 40) to the first dielectric; 
dividing the monocrystalline semiconductor into a plurality of segments (Fig. 7-8, segment defined by isolation regions 110; Paragraph 35-36); 
forming a second dielectric (Fig. 8-9, unlabeled interlayer dielectric; Paragraph 59; and/or gate insulating film of Tr, Paragraph 59) over the plurality of segments; 
forming a source/drain (Fig. 8-9, unlabeled, Paragraph 36) in the monocrystalline semiconductor of each respective segment; and 
forming a plurality of second conductors (Fig. 8-9, 112 and Paragraph 36-37) through the first dielectric so that each respective second conductor couples the source/drain in each respective segment to a respective step of the stairstep structure.
With respect to claim 4, Fukuzumi teaches forming a first conductor (Fig. 8-9, M2) over the second dielectric.
With respect to claim 5, Fukuzumi teahes that the source/drain in each respective segment Client Docket No. 2017-1263.01/US 29 BCH Docket No. 1002.3150004is a first source/drain; and wherein the method further comprises forming a second source/drain in each respective segment so that each respective segment comprises the second dielectric and the first conductor between the first source/drain and the second source/drain (Fig. 8-9, i.e. a MOSFET configuration wherein the gate electrode is between the source and drain regions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi, in view of Ding et al (U.S. Patent #9305934).
With respect to claim 2, Fukuzumi does not teach that dividing the monocrystalline semiconductor into a plurality of segments by: forming a mask over the monocrystalline semiconductor to expose portions of the monocrystalline semiconductor for removal; and etching the exposed portions of the monocrystalline semiconductor to remove the exposed portions of the monocrystalline semiconductor.
Ding teaches a method for forming a transistor structure in a single crystalline material, comprising dividing the monocrystalline semiconductor into a plurality of segments by STI regions, wherein the process comprises:
forming a mask over the monocrystalline semiconductor to expose portions of the monocrystalline semiconductor for removal; and etching the exposed portions of the monocrystalline semiconductor to remove the exposed portions of the monocrystalline semiconductor (Col 7 Ln 40-52; i.e. lithographic methods and etching).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to divide the monocrystalline semiconductor into a plurality of segments by STI regions as taught by Ding in order to achieve the predictable result of isolation adjacent transistor devices from each other. 
With respect to claim 6, Fukuzumi does not teach that forming the first source/drain and the second source/drain in each respective segment comprises removing portions of the second dielectric and the first conductor from the respective segment to expose respective portions of the respective segment.  
Ding teaches that forming the first source/drain and the second source/drain in each respective segment comprises removing portions of the second dielectric (Fig. 6-7, gate insulator 150) and the first conductor (Fig. 6-7, gate material 152) from the respective segment to expose respective portions of the respective segment (Col 7 Ln 40 to Col 8 Ln 12).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to removing portions of the second dielectric and the first conductor from the respective segment to expose respective portions of the respective segment as taught by Ding in order to achieve the predictable result of forming the source and drains regions by introducing dopants into the semiconductor material. 
With respect to claim 7, Fukuzumi and Ding teach respectively forming the first source/drain and the second source/drain in the respective portions of the respective segment (Fig. 8-9 of Fukuzumi and Paragraph 36).

Allowable Subject Matter
Claims 3 and 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826